Exhibit 10.15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NEITHER THIS WARRANT NOR THE SHARES OF STOCK ISSUABLE UPON ITS EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR UNDER ANY STATE
SECURITIES LAWS.  THIS WARRANT AND THE UNDERLYING SHARES UPON ITS EXERCISE HAVE
BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION
THEREOF.  NEITHER THIS WARRANT NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE
MAY BE SOLD, OFFERED FOR SALE, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND REGISTRATION OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL
THAT SUCH PROPOSED TRANSFER DOES NOT VIOLATE THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS.

 

 
           Warrant No. -1-
Date of Issuance: August 1, 2015
                    Number of Shares: As Determined Below

 

COMMON STOCK PURCHASE WARRANT

 

THIS WARRANT (the “Warrant”) CERTIFIES THAT, for value received, WILLIAM W.
UCHIMOTO LAW, or its Permitted Assigns (the “Holder”) is entitled to subscribe
for and purchase from CHINA YCT INTERNATIONAL GROUP, INC. (the “Company”) the
number of shares (the “Shares”) of common stock of the Company, par value
$0.0001 per share (the “Common Stock”), determined as set forth in Section 1.
below, at the purchase price per share determined in accordance with Section 1.
below (the “Initial Exercise Price”), subject to the provisions and upon the
terms and conditions set forth in this Warrant.
 

          1.             Number of Shares; Exercise Price; Term;
Termination.  The Initial Exercise Price at which this Warrant may be exercised
has been determined by the volume weighted average price of the Company’s common
stock over the ten trading day period immediately prior to July 1, 2015.  The
Company and the Holder agree that the Initial Exercise Price is $0.36 per share.
This Warrant, when issued, will be held in escrow by the attorney for the
Company (the Escrow Agent), and will be released to the Holder on the date that
the Company receives a Notice that its Common Stock has been approved for
listing on The NASDAQ Stock Market or such other mutually agreeable U.S.
registered national securities exchange.  The number of Shares of Common Stock
into which this Warrant may be issued will equal six percent (6%) of the total
issued and outstanding shares (on a fully diluted basis) of the Company’s common
stock on the date of the Notice.  Notwithstanding the above, the Company has no
obligation to deliver this Warrant to the Holder if the Company has not received
the Notice on or before July 13, 2016, which date is one year after the Company
filed its Annual Report on Form 10-K for the fiscal year ended March 31,
2015.  The Warrants shall expire on the fifth anniversary of their issue date,
i.e., on July 1, 2020.  The Company’s common stock shares underlying the
Warrants shall receive piggy-back registration rights and not be subject to any
trading lock-up once issued.  The Warrants shall be transferable at the sole
election of the Holder.  The Company will inform the Holder of the contact
information for the Escrow Agent, and shall facilitate promptly any changes in
the beneficial named holders of this Warrant after being directed by the Holder.
 

2.           Method of Exercise; Net Issue Exercise.

 

(a)           Method of Exercise; Payment.  This Warrant may be exercised by the
Holder, in whole or in part and from time to time, by surrender of this Warrant
(with the Notice of Exercise form attached hereto as Exhibit A duly executed) at
the principal office of the Company and by the payment to the Company, by cash,
certified check, wire transfer of immediately available funds, cancellation of
indebtedness, cancellation of Shares as provided in Section 2(b), or any
combination of any of the foregoing, of an amount equal to the Exercise Price
for the number of Shares then being purchased.

 

(b)           Net Issuance.  In lieu of paying cash, the Holder may elect to pay
the Exercise Price for the number of Shares then being purchased by cancellation
of Shares computed using the following formula:
 

 
X= Y(A-B)
 
            A
       
Where:
 
X =
the number of shares of Common Stock to be issued to the Holder
 
Y =
the number of shares of Common Stock purchasable under this Warrant
 
A =
the fair market value of one share of Common Stock
 
B =
the Exercise Price (as adjusted to the date of such calculations)
 

For purposes of this Section 2(b), the “fair market value” per share of the
Common Stock shall mean:
 

(i)           If the Common Stock is traded on a national securities exchange,
including NASDAQ, the fair market value shall be the last reported sale price of
the Common Stock on such exchange on the business day before the effective date
of exercise of this Warrant or if no such sale is made on such day, the mean of
the closing bid and asked prices for such day on such exchange;
 
(ii)           If the Common Stock is not so listed, the fair market value shall
be the mean of the last bid and asked prices reported on the business day before
the effective date of exercise of this Warrant on the market where the Company’s
common stock is most actively traded; and
 
(iii)           If the Common Stock is not so listed and bid and ask prices are
not reported, the fair market value shall be the price per share that the
Company could obtain from a willing buyer for shares sold by the Company from
authorized but unissued shares, as such price shall be determined by mutual
agreement of the Company and the Holder.

 
(c)           Issuance of Certificates; Issuance of New Warrant.  The person or
persons in whose name(s) any certificate(s) representing Shares shall be
issuable upon exercise of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Shares represented thereby (and such Shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised.  In the event of any exercise of
this Warrant, if the Shares are certificated, certificates for the Shares so
purchased shall be delivered to the holder of this Warrant as soon as possible
and in any event within thirty (30) days of receipt of such notice, together
with (unless this Warrant has been fully exercised or expired) a new warrant in
the same form representing the portion of Shares, if any, with respect to which
this Warrant shall not have been exercised.

 
 
 

--------------------------------------------------------------------------------

 
 
3.           Shares Fully Paid.  All Shares that may be issued upon the exercise
of this Warrant shall, upon issuance, be validly issued, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof.

 

4.           Adjustments to Exercise Price and Shares.  The number and kind of
securities purchasable upon the exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as set forth below upon the
occurrence of certain events described herein.

 

(a)                  Number of Shares.  The number of Shares that the Holder
shall be entitled to receive upon exercise of this Warrant shall be determined
by multiplying the number of Shares that would otherwise (but for this Section
4) be issuable upon such exercise, as designated by the Holder pursuant to
Section 2(a), by a fraction, (i) the numerator of which is the Initial Exercise
Price and (ii) the denominator of which is the Exercise Price in effect on the
date of such exercise.  The “Exercise Price” shall mean the Initial Exercise
Price, as adjusted pursuant to this Section 4.

 

(b)                  Reclassification or Merger.  In case of any
reclassification, change or conversion of the Shares issuable upon exercise of
this Warrant (other than as a result of a subdivision or combination), or in
case of any merger of the Company with or into another  entity (other than a
merger with another entity in which the Company is the continuing entity and
that does not result in any reclassi­fication or change of outstanding
securities issuable upon exercise of this Warrant), or in case of any sale of
all or substantially all of the assets of the Company, the Company, or such
successor or purchasing entity, as the case may be, shall execute a new warrant
(in form and substance satisfactory to the holder of this Warrant) providing
that the Holder shall have the right to exercise such new warrant and upon such
exercise to receive, in lieu of each Share issuable upon exercise of this
Warrant, the kind and amount of securities, money and property receivable upon
such reclassification, change or merger by a holder of one share of Common
Stock.  Such new warrant shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
4. The provisions of this Section 4(b) shall similarly apply to successive
reclassifications, changes, and mergers.

 

(c)                  Subdivision or Combination of Shares.  If the Company at
any time while this Warrant is outstanding and unexpired shall subdivide or
combine its Common Stock, the Exercise Price and the number of Shares issuable
upon exercise hereof shall be proportionately adjusted.

 
 
 

--------------------------------------------------------------------------------

 
 
(d)                  Stock Dividends.  If the Company at any time while this
Warrant is outstanding and unexpired shall pay a dividend payable in shares of
Common Stock, then (i) the Exercise Price shall be decreased, from the date of
determination of stockholders entitled to receive such dividend or distribution,
to that price determined by multiplying the Exercise Price in effect immediately
prior to such date of determination by a fraction (A) the numerator of which
shall be the total number of shares of Common Stock outstanding immediately
prior to such date of determination, and (B) the denominator of which shall be
the total number of shares of Common Stock outstanding immediately prior to such
date of determination after giving effect such dividend or distribution, and
(ii) the number of Shares issuable upon exercise of this Warrant shall be
proportionately adjusted.

 

(e)                  Notice of Adjustments.  Whenever the Exercise Price or the
number of Shares is adjusted pursuant to the provisions of this Section 4, the
Company shall within thirty (30) days of such adjustment deliver a certificate
signed by its chief financial officer to the Holder setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Exercise Price after
giving effect to such adjustment.

 

5.           No Impairment.  The Company will not, by amendment of its
certificate of incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
impairment.

 

6.           Notices of Record Date.  In the event of any taking by the Company
of a record of its stockholders for the purpose of determining stockholders who
are entitled to receive payment of any dividend or other distribution, any right
to subscribe for, purchase or otherwise acquire any equity or any other
securities or property, or to receive any other right, or for the purpose of
determining stockholders who are entitled to vote in connection with any
proposed merger or consolidation of the Company with or into any other entity,
or any proposed sale, lease or conveyance of all or substantially all of the
assets of the Company, or any proposed liquidation, dissolution or winding up of
the Company, then, in connection with each such event, the Company shall mail to
the Holder at least fifteen (15) days prior written notice of the date on which
any such record is to be taken for the purpose of such dividend, distribution,
right(s) or vote of the stockholders.  Each such written notice shall specify
the amount and character of any such dividend, distribution or right(s), and
shall set forth, in reasonable detail, the matter requiring any such vote of the
stockholders.

 
 
 

--------------------------------------------------------------------------------

 
 
7.           Fractional Shares.  No fractional shares of Common Stock will be
issued in connection with any exercise of this Warrant, but in lieu of such
fractional shares the Company shall make a cash payment therefor based upon the
per share fair market value of the Common Stock on the date of exercise.
 
8.           Compliance with Securities Act; Disposition of Warrant.

 

(a)           Compliance with Securities Act.  The Holder of this Warrant, by
acceptance hereof, agrees that this Warrant and the Shares to be issued upon
exercise hereof are being acquired for investment and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any Shares to be issued upon
exercise hereof except under circumstances which will not result in a violation
of the Securities Act.  All Shares issued upon exercise of this Warrant (unless
registered under the Securities Act) shall be stamped or imprinted with a legend
in substantially the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED
WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, OR (ii) AN
OPINION OF COUNSEL FOR THE HOLDER IN A FORM ACCEPTABLE TO THE COMPANY'S COUNSEL
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(b)           Transfer of Warrant and Shares.  Nothing herein shall restrict the
transfer of this Warrant or any portion hereof by the Holder to any Affiliate of
the Holder (“Permitted Assigns”); provided such transfer is made in compliance
with applicable federal and state securities laws.  The Company may issue stop
transfer instructions to its transfer agent in connection with the foregoing
restrictions.

 

9.           Rights as Stockholder.  Except as set forth herein, the Holder
shall not, by virtue of holding this Warrant, be entitled to vote upon any
matter submitted to stockholders at any meeting of the stockholders of the
Company, or to receive notice of meetings, or be deemed the holder of shares of
Common Stock until this Warrant shall have been exercised and the Shares
purchasable upon such exercise shall have become deliverable, as provided
herein.

 
 
 

--------------------------------------------------------------------------------

 
 
10.           Definitions.

 
“Affiliate” means, with respect to any party, any entity controlling, controlled
by or under common control with such party. For purposes of this definition,
“control” means, with respect to any entity, the Chi, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such entity, whether through the ownership of voting securities (or other
ownership interest) or otherwise.
 
“Grant Date” means the Date of Issuance.
 

11.           Modification and Waiver.  This Warrant and any provision hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of the same is sought.

 

12.           Notices.  All notices and other communications required or
permitted under this Warrant shall be in writing and shall be shall be sent via
email, nationally recognized overnight courier service or mailed by certified or
registered mail, postage prepaid, return receipt requested, addressed to such
party’s address as set forth below:
 

 
if to the Company:
China YCT International Group, Inc.
     
c/o Shandong Spring Pharmaceutical Co., Ltd.
     
Economic Development Zone
     
Gucheng Road
     
Sishui County
     
Shandong Province, PR China
     
Email: zc_shao@126.com
     
Attention: Yan Tinghe
           
if to the Holder:
William W. Uchimoto Law
     
613 Cascades Court
     
Berwyn, PA 19312-1980
     
Email: wwuchimoto@gmail.com
     
Attention: William W. Uchimoto
 

 

or such other address as such party may give the other party in writing pursuant
to this Section 12. Any notice sent in accordance with this Section 12 shall be
deemed given on the date of transmission, if sent via facsimile, on the
following business day if sent via nationally recognized overnight courier
service, or after three (3) business days if deposited in the United States
mail, certified or registered, postage prepaid, return receipt requested.

 

13.           Binding Effect on Successors.  This Warrant shall be binding upon
any successor to the Company by merger, consolidation or acquisition of all or
substantially all of the Company's assets.  All of the covenants and agreements
of the Company shall inure to the benefit of the successors and assigns of the
Holder.

 

14.           Lost Warrants or Stock Certificates.  The Company covenants to the
Holder that upon receipt of evidence reasonable satisfactory to the Company of
the loss, theft, destruction, or mutilation of this Warrant or any stock
certificate issued upon exercise hereof and, in the case of any mutilation, upon
surrender and cancellation of this Warrant or such stock certificate, the
Company shall make and deliver a new Warrant or stock certificate, or like
tenor, in lieu of the lost, stolen, destroyed or mutilated Warrant or stock
certificate.

 

15.           Descriptive Headings.  The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.

 

 
 
 

--------------------------------------------------------------------------------

 
 
16.            Governing Law. The validity and construction of this Warrant
shall be determined according to the laws of the State of New York applicable to
contracts executed and performed within that state, without regard to conflicts
of law provisions. Each party hereby irrevocably and unconditionally consents to
exclusive venue in any state or federal court located in New York, New York for
any litigation arising out of or relating to this Note, and each party hereby
waives any objection to the laying of venue of any such litigation in such
courts and agrees not to plead or claim that litigation brought in any such
courts has been brought in an inconvenient forum.  In the event that any
provision of this Warrant is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Warrant.
 
17.           Waiver.  No delay in the exercise of any right or remedy of any
party hereto shall operate as a waiver thereof, and no single or partial
exercise of any such right or remedy shall preclude other or future exercise
thereof or the exercise of any other right or remedy.

   

[SIGNATURE PAGE FOLLOWS]

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.

 

Date:  August 1, 2015
/s/ Yan Tinghe
 
Name:  Yan Tinghe
 
Title: Chairman and Chief Executive Officer

 

 
 
 

--------------------------------------------------------------------------------

 
 

 
EXHIBIT A
NOTICE OF EXERCISE

 

To:[____________] (the "Company")

 

1. The undersigned hereby

 

_____elects to purchase ______ shares of Common Stock of the Company pursuant to
the terms of the attached Warrant, and tenders herewith payment of the Exercise
Price for such shares in full.
 
_____elects to exercise its net issuance rights pursuant to Section 2(b) of the
attached Warrant with respect to _____ shares of Common Stock.

 

2.           Please issue a certificate or certificates representing said
________ shares of Common Stock in the name of the undersigned or in such other
name or names as are specified below:

______________________________

(Name)

______________________________

(Address)

______________________________

 

3.           The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.

 

4.           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as
specified below.
 

______________________________

(Name)

______________________________

(Address)

______________________________
 

 
Date:
__________________                                                           _____________________________

(Name)

_____________________________
(Signature)
_____________________________

(Address)

      _____________________________

 
 
 

--------------------------------------------------------------------------------

 